TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00728-CR
                                       NO. 03-11-00729-CR



                                   Robert Lee Nealy, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NOS. 68069 & 68714, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant pled guilty to two charges of driving while intoxicated, committed in

September 20101 and April 2011. He was sentenced to eighteen months in prison for the first

offense and three years for the second, and the sentences were set to run concurrently. The trial court

has certified that the case is a plea bargain case, and that appellant has no right to appeal. See Tex.

R. App. P. 25.2(a)(2). We therefore dismiss the appeal. Tex. R. App. P. 25.2(d) (if trial court does

not certify that defendant has right to appeal, “appeal must be dismissed”).



                                               __________________________________________

                                               David Puryear, Justice




       1
           The September 2010 charge was for driving while intoxicated with a child passenger.
Before Justices Puryear, Henson and Goodwin

Dismissed

Filed: January 18, 2012

Do Not Publish




                                              2